 

Camber Energy, Inc. 8-K [cei-8k_092418.htm]

 

Exhibit 10.4

 



ASSIGNMENT OF OVERRIDING ROYALTY INTEREST

 

 

 

STATE OF OKLAHOMA §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF LINCOLN §  

 

That N & B Energy, LLC, a Texas limited liability company, having a mailing
address at 4040 Broadway, Suite 425, San Antonio, Texas 78209 (hereinafter
"Assignor"), for and in consideration of one dollar ($1.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, does hereby assign, transfer, sell and convey unto Camber
Royalties, LLC having a mailing address at 4040 Broadway Street, Suite 425, San
Antonio, Texas 78209 (hereinafter "Assignee”) an Overriding Royalty Interest
equal to the difference between existing burdens and eighteen and eight hundred
seventy-five one thousands percent (18.875%) (the “Overriding Royalty Interest”)
in and to those Oil and Gas Leases and Orders which cover the lands and wells
described on Exhibit "A-1" and Exhibit “B” in Lincoln County, State of Oklahoma.

 

The Overriding Royalty Interest assigned herein applies to all oil, gas,
casinghead gas or other hydrocarbon substances which may be produced, saved and
marketed from the lands under the terms of the Oil and Gas Leases described on
Exhibit "A-1" or the Wells described on Exhibit “B”, if, as and when produced,
saved, sold and marketed, but not otherwise, insofar and only insofar as the Oil
and Gas Leases cover the lands specifically described on Exhibit "A-1" and the
Wells on Exhibit “B”, and subject to the provisions and conditions herein set
forth. The Overriding Royalty Interest herein shall bear all costs borne under
the oil and gas leases constituting the Oil and Gas Leases described on Exhibit
"A-1", including without limitation, taxes and treating, transportation, and
marketing costs of the minerals produced thereunder and pay currently its
proportionate share of gross production, severance, pipeline taxes and other
taxes which may be assessed or levied against said Overriding Royalty Interest
or the production attributable thereto. The Overriding Royalty Interest assigned
herein shall not impose upon Assignor herein, or Assignor's successors and
assigns, any duty or obligation to develop or operate the lands covered by the
Oil and Gas Leases which cover the lands described on Exhibit "A-1" for oil, gas
or other hydrocarbons other than as required by the provisions of the Oil and
Gas Leases nor to maintain the Oil and Gas Leases in effect by the payment of
delay rentals.

 

In the event the Oil and Gas Leases cover less than the entire interest in the
oil, gas and other hydrocarbons in the lands covered thereby, the Overriding
Royalty Interest assigned herein shall be reduced proportionately and shall be
payable to Assignee in the proportion which the interests in the oil, gas and
other hydrocarbons in the lands covered by the Oil and Gas Leases bear to the
entire estate in the oil, gas and other hydrocarbons in and under said lands
described on Exhibit "A-1".

 

In accordance with Section 2.7(b) of that certain Asset Purchase Agreement dated
July 10, 2018, between Camber Energy, Inc. and N&B Energy, LLC (the “APA”), and
provided the Closing (as defined in the APA) of such APA occurs and Assignee
fails to pay any Unpaid Bills (as defined in the APA), N&B Energy, LLC may be
entitled to pay such expenses and deduct the amount of such expenses from any
sums payable to Assignee hereunder.

 

   

 

 

This Overriding Royalty Interest shall attach and apply to all extensions and
renewals of the Oil and Gas Leases including any new leases covering any of the
wells described on Exhibit “B” as well as any leases under existing.
Furthermore, this overriding royalty interest assigned hereby shall apply to all
extensions, renewals, ratifications, and amendments.

 

If the assignment of the Overriding Royalty Interest herein conveyed results in
Assignor, or any third-party buyer of Assignor’s interest in the Oil and Gas
Leases and Orders which cover the lands and wells described on Exhibit "A-1" and
Exhibit “B”, receiving less than an 81.125% net revenue interest in any of the
Oil and Gas Leases and Orders which cover the lands and wells described on
Exhibit "A-1" and Exhibit “B”, the Overriding Royalty Interest shall apply to
such oil and gas lease(s) assigned only to the extent necessary for Assignor or
any third-party buyer of Assignor’s interest to receive no less than an 81.125%
net revenue interest in any of the Oil and Gas Leases and Orders.

 

If (i) the Oil and Gas Leases described on Exhibit "A-1" or the wells described
on Exhibit “B” cover less than the entire mineral interest, and/or (ii) the
interest of Assignor in the Oil and Gas Leases described on Exhibit "A-1" or the
wells described on Exhibit “B” cover less than the entire leasehold interest,
the overriding royalty interest shall be proportionately reduced.

 

This Assignment is made without warranty of title, either express or implied.
Provided, however, Assignor makes a special limited warranty to Assignee that
the interests assigned herein are not subject to any Agreement which has not
been disclosed to Assignee which would adversely affect the interests assigned
herein.

 

All of the terms, provisions, covenants and agreements herein contained shall
extend to and be binding upon the parties hereto, their respective successors
and assigns.

 

Executed this 26th day of September, but effective August 1, 2018.

 



 

Assignor:

 

 

N & B ENERGY, LLC, A TEXAS LIMITED LIABILITY COMPANY



 

 



BY: /s/ RICHARD N. AZAR, II       RICHARD N. AZAR, II, MANAGER  



 

 

   

 



 

ACKNOWLEDGEMENT 

 

STATE OF TEXAS §         COUNTY OF BEXAR §  

 

This instrument was acknowledged before me on the 26th day of September, 2018 by
RICHARD N. AZAR, II, MANAGER OF N & B ENERGY, LLC, A TEXAS LIMITED LIABILITY
COMPANY, on behalf of said company.

 

Given under my hand and seal of office this 26th day of September, 2018.

 

 

 



[ex10-4_img001.jpg] /s/ Delia Sandoval   Notary Public, State of Texas   My
Commission expires on 11-27-2020                      





 

 



   

 

[ex10-4_imga001.jpg] 

   

 

[ex10-4_imga002.jpg] 

   

 

[ex10-4_imga003.jpg] 

   

 

[ex10-4_imga004.jpg] 

   

 

[ex10-4_imga005.jpg] 

   

 

[ex10-4_imga006.jpg] 

   

 

[ex10-4_imga007.jpg] 

   

 

[ex10-4_imga008.jpg] 

   

 

[ex10-4_imga009.jpg] 

   

 

[ex10-4_imga010.jpg] 

   

 

[ex10-4_imga011.jpg] 

   